Citation Nr: 0334036	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for residuals, shell 
fragment wound (SFW) to the neck.  

4.  Whether new and material evidence has been received to 
reopen a petition for service connection for residuals, shell 
fragment wound (SFW) to the right shoulder.  

5.  Whether new and material evidence has been received to 
reopen a petition for service connection for residuals, shell 
fragment wound (SFW) to the right hip and thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  His battles and campaigns included Rhineland and 
Central Europe.  His awards and decorations included the 
Combat Infantryman Badge (CIB) and the Purple Heart Medal, 
among others.  He served as a Rifleman (MOS 745) in the Army.  
His separation qualification record shows that he served with 
company "K" of the 253rd Infantry, and that he used a 
caliber 30 rifle, in addition to such small weapons as 
grenades, bayonet, and a trench knife.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision (RD) by the RO, which 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for SFW 
residuals to the right shoulder, and to the right hip and 
thigh; and that service connection was not warranted for 
tinnitus, bilateral hearing loss, and for SFW wound residuals 
of the neck.  

That decision also determined that an increased rating for 
the noncompensable SFW residuals to the right face and ear 
was not warranted.  However, that issue was not developed on 
appeal.  Although it is mentioned in the June 2003 letter 
which the RO accepted as the notice of disagreement to the 
certified issues, it appears that this SFW injury to the 
right ear was mentioned to demonstrate that acoustic trauma 
to the ears, did, in fact, occur.  Thus, as it does not 
appear that any disagreement was expressed with the denial of 
an increased rating for the noncompensable SFW residuals to 
the right face and ear, this matter is referred to the RO and 
the veteran's representative for any appropriate action 
(e.g., submission of a timely NOD prior to May 29, 2004).  



Also, prior to that RD, on March 20, 2003, the RO indicated 
that it was treating an inquiry into the veteran's case as 
new claims for increased ratings of SFW residuals to the 
right face and ear; bilateral hydrocele; scalp cicatrixl; and 
4th metacarpal fracture residuals-which were all evaluated 
as noncompensable in the initial May 1950 RD.  However, it 
appears only the SFW residual issue was considered in the May 
2003 RD.  Thus, these collateral matters are referred to the 
RO for the appropriate notice or adjudicatory action, as 
deemed necessary by the VARO.  

On November 17, 2003, finding that good or sufficient cause 
was shown, the Board granted the veteran's motion to advance 
his case on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (c) (2003).



FINDINGS OF FACT

1.  The veteran was injured when a tank he was riding on or 
re-entering was hit by a bazooka shell in-service.  

2.  There is medical evidence of record showing that it is at 
least as likely as not that the veteran now has post-
traumatic cervical spine osteoarthritis secondary to his WWII 
injuries.



CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's traumatic osteo-arthritis to his cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In addition to this notice, the VCAA and implementing 
regulations also eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.  

Also, the Board points out that the amendments to 38 C.F.R. 
§ 3.156, in particular, only apply to claims to reopen that 
were received on or after August 29, 2001.  The veteran 
petitioned the RO to reopen his claim in December 2002, thus, 
the new definition applies.  

Although there are significant problems with the development 
of this case, specifically, the lack of indicated VA 
treatment records and VA compensation and pension 
examinations, some other evidence of record is sufficient to 
grant the claim for a neck disability with resolution of all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 3.102.  
So any failure to fully comply with the VCAA or implementing 
regulations is inconsequential and, therefore, mere harmless 
error, as to this issue.  Also, since the Board is granting 
this claim, in full, there is no need to discuss the 
implications of a recent precedent decision of the U.S. Court 
of Appeals for the Federal Circuit.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
(Fed. Cir. Sept. 22, 2003); see also, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).

II.  Service connection, SFW residuals to the neck.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran argues that he suffered injuries to his neck when 
a shell hit a tank he was on, wounding 5 and killing 2.  He 
reports that he has suffered pain in his neck and shoulder 
since that time, and has had a condition in his neck that 
continued to grow worse over the years (April 2003 letter.)  
See 38 C.F.R. § 3.303(b).  He also submitted private medical 
records from his private arthritis consultants.  The record 
shows that the veteran went to that practioner for treatment 
of his neck condition, in October 2001, in essence, when the 
pain became unbearable.  Although the practioner doubted that 
interventions would alleviate his situation, the veteran 
subsequently reported attending physical therapy for one year 
(April 2003 statement).  A November 2002 addendum to the 
private October 2001 report indicates that the veteran's 
condition had nonetheless not improved.  The impression 
included an assessment of post-traumatic osteo-arthritis 
secondary to WWII injuries.  

In April 2003, the veteran was afforded a VA scars 
examination.  That examiner reviewed the veteran's medical 
history, performed an examination, reviewed the clinical and 
diagnostic tests, and found that he could not relate the 
veteran's degenerative changes in his neck to the WWII 
injury.  The RO denied the claim for service connection 
because there was no documented evidence of a neck injury in 
service, but see 38 U.S.C.A. § 1154(b); because there was no 
indication of disability on discharge, but see 38 C.F.R. 
§ 3.303(d); and because it determined that the private 
arthritis consultant's nexus opinion was offered without 
review of the SMRs, and it was akin to a bare transcription 
of the veteran's medical history.  Cf. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (bare transcription of lay history, 
unenhanced by additional comment, is not competent medical 
evidence merely because transcriber is health care 
professional.)  However, after a review of the medical 
reports, the Board determines that this is not the situation 
in this case.  

In this case, the private examiner did examine the veteran 
and his clinical studies, as well as obtaining a medical 
history.  Further, the private examiner presumably has some 
expertise in arthritis, as that is his indicated specialty 
practice area, where the VA examiner in this case was 
selected to conduct a scars examination.  Thus, the VA 
examiner's statement that he can not provide a nexus could 
conceivably be read as ambiguous-that is, he could 
conceivably be unqualified to make such a determination.  
Id., citing Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(medical professional not competent to opine outside scope of 
expertise.)  

Further, clarification was not obtained, either in the form 
of a VA addendum, or another VA examination, to either 
support the April 2003 VA opinion, or express disagreement 
with the private November 2002 addendum which serves as 
positive medical nexus evidence in this case.  See 38 C.F.R. 
§ 4.2.  Thus, in the absence of such clarifying data, and 
because the private medical opinion is not shown to be based 
on speculation, without supporting clinical data or other 
rationale, Bloom v. West, 12 Vet. App. 185, 187 (1999); 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995); or shown to be based on an inaccurate 
factual premise, Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); it requires medical evidence to contradict.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Although the VA examiner's opinion may, in fact, simply mean 
that he does not believe that the veteran's condition is in 
any way related to his service, since the evidence 
preponderating against the claim is in rough equipoise to the 
evidence supporting it, the benefit of any doubt must be 
afforded to the veteran.  

Therefore, the claim for traumatic arthritis of the cervical 
spine is granted.


ORDER

Service connection for traumatic arthritis of the cervical 
spine is granted.  


REMAND

In December 2002, the veteran's representative requested that 
VA treatment records be obtained from VAMC Columbia.  This 
was not apparently done prior to denying the veteran's 
claims.  

With respect to the veteran's bilateral hearing loss and 
tinnitus claims, although his service medical records may not 
show hearing impairment, (or that an audiogram was conducted) 
and although a March 1950 VA ENT examination report shows 
that there is no "deafness" or "ear trouble," it is argued 
that he does have such current symptoms of those disorders, 
and it is further asserted that they are attributable to the 
intense in-service noise exposure, such as internal 
combustion engines, heavy machinery, gunfire, aircraft, etc., 
experienced by the veteran.  The evidence does show that the 
veteran was awarded a CIB for his duties as a Rifleman during 
WWII.  

Thus, not only is he afforded the presumptions relaxing his 
evidentiary burden in demonstrating that any damage be shown 
by in-service documentation under 38 U.S.C.A. § 1154(b)-but 
an award of CIB, to a Rifleman who served from February 1944 
to May 1946, and who suffered shrapnel injuries to the right 
face and ear due to a bazooka shell blast, would be 
indicative of significant in-service noise exposure.  
Although there is no diagnosis of either condition, under the 
facts and circumstances of this case, VA is required to 
obtain a medical examination and opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

With respect to the petitions to reopen the claims for SFW 
injury residuals, the Board concludes that the VA Bell 
documents should be sought before further appellate review.  

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify notice 
could be potentially misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response, and who do not 
understand that they still could respond within the remainder 
of the one year period.  

The veteran received such a "30-day" notice in this case, 
both specifically, in a March 2003 notice letter, and 
generally, via the boilerplate citation to the 38 C.F.R. 
§ 3.159 regulation in the SOC.  Although waiver of the 60 day 
period following the promulgation of the SOC was made in 
August 2003, the veteran's representative specifically 
declined to waive the 38 C.F.R. § 3.159 procedural defect in 
the October 2003 written brief presentation, when he 
explicitly requested a remand.  

Thus, since this case is being remanded for other reasons, 
the RO should take this opportunity to inform the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send the veteran VA Form 21-4138 and 
ask him to identify approximate 
timeframes for the treatment of each of 
the disabilities he is claiming, from 
each VA facility.  Allow an appropriate 
period of time for a response.  

2.  Then, either obtain all records the 
veteran specifies, or, if he does not 
respond, still obtain the VA treatment 
records from VAMC Columbia (if he does 
not respond, ask for all outpatient 
treatment records and consults from the 
last 2 years.)  

3.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

4.  Next, schedule the veteran for a VA 
AUDIO examination.  Ask the examiner 
whether the veteran has any hearing loss 
or tinnitus due to already established 
intense in-service noise exposure.

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

6.  Then readjudicate the claims on a de 
novo basis, conduct any additional 
development deemed appropriate at this 
time.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



